

EXHIBIT 10.93


SECOND AMENDMENT TO LEASE AGREEMENT
THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into as
of May 18 , 2017 (the “Effective Date”), by and between HPBB1, LLC, a Georgia
limited liability company (“Landlord”), and BLACKBAUD, INC., a Delaware
corporation (“Tenant”).
RECITALS:
A.    Landlord and Tenant are parties to that certain Lease Agreement dated May
16, 2016, as amended by that certain First Amendment to Lease Agreement dated
August 22, 2016, and as supplemented by that certain Letter Agreement dated
September 6, 2016 (collectively, the “Lease”), pursuant to which Landlord leased
to Tenant approximately 12.98 acres of real property located in Berkeley County,
South Carolina, and more particularly described in the Lease.
B.    Landlord and Tenant desire to amend and modify the Lease as set forth in
this Amendment.
AGREEMENT:
For and in consideration of the mutual covenants and agreements contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:
1.    Recitals; Capitalized Terms. The foregoing recitals are true and correct
and are incorporated herein by this reference. Unless otherwise indicated, all
capitalized terms used herein shall have the same meaning ascribed to such terms
in the Lease.
2.    Adjustment of Construction Timeline. Landlord and Tenant acknowledge and
agree that the adjustment of the Delivery Deadline and other obligations of
Landlord provided for in this Amendment reflect and incorporate any events and
circumstances constituting Force Majeure or Tenant Delay prior to the Effective
Date and Landlord waives any right to further adjustments based on any such
prior events and circumstances.
3.    Delivery Date and Milestones. Section 1.2(a) of the Lease is hereby
amended and restated in its entirety as follows:
(a)    Initial Term; Milestone Events; Liquidated Damages.
(i)    Initial Term. Subject to and upon the conditions set forth herein, the
term of this Lease shall commence on the date (the “Commencement Date”) which is
the earlier of (a) the day of Substantial Completion of the Premises as provided
in Exhibit B attached hereto (provided that Substantial Completion shall not be
deemed to occur prior to March 1, 2018 for purposes of establishing the
Commencement Date), or (b) the day Tenant first occupies any portion of the
Building (but not including any occupancy for the purpose of performing Tenant’s
Extra Work in accordance with Exhibit B attached hereto), and shall terminate at
11:59 p.m.











--------------------------------------------------------------------------------




(Charleston, SC time) on the last day (the “Expiration Date”) of the later to
occur of (i) the twentieth (20th) Lease Year, or (ii) if the Phase 2 Lease is in
effect, the expiration date of the initial term of the Phase 2 Lease, unless
sooner terminated or renewed or extended as may be hereinafter provided (such
term, taking into account any such sooner termination or renewal or extension,
is hereinafter referred to as the “Term”). Contemporaneously with the execution
of the Phase 2 Lease, if applicable, Tenant shall deliver an amendment to this
Lease, in form reasonably satisfactory to Landlord, which memorializes the
extension of the initial Term of this Lease in accordance with the immediately
preceding sentence. Promptly following the Commencement Date, Landlord and
Tenant shall enter into a letter agreement in the form attached hereto as
Exhibit C confirming the Commencement Date and the Expiration Date and
acknowledging Tenant’s acceptance of delivery of the Premises; however the
failure to do so will not affect the occurrence of the Commencement Date or
Expiration Date.
(ii)     Milestone Events. Landlord will use reasonable efforts to complete
certain portions of the Phase I Improvements by the respective date for such
portion of the Phase I Improvements set forth on Exhibit G attached to this
Lease (the “Milestone Schedule”). The portion of the Phase I Improvements
identified in each row of the first column of the Milestone Schedule is referred
to as a respective “Milestone Event,” and the dates by which Landlord will use
commercially reasonable efforts to complete each such Milestone Event in the
second column of such row of the Milestone Schedule is referred to as a
respective “Milestone Deadline.” Each Milestone Deadline for a Milestone Event
will be extended one day for each day that a Milestone Event is delayed due to
Force Majeure and/or Tenant Delay (as defined in Section 3.03 of Exhibit B),
subject to Section 3.05 of Exhibit B and provided that Landlord shall provide
written notice to Tenant of any event or circumstances which Landlord considers
Force Majeure and/or a Tenant Delay within fifteen (15) days after such event or
circumstance. Landlord and Tenant shall thereafter negotiate in good faith a
reasonable adjustment of the applicable Milestone Deadline in writing, which
agreement Landlord and Tenant shall not unreasonably withhold, condition or
delay. Landlord may not revise the Milestone Schedule, the description of any
Milestone event, or any Milestone Deadline without Tenant’s approval.
(iii)    Liquidated Damages. If Landlord fails to achieve the Milestone Events
listed as #s 4 and 5 on the Milestone Schedule by the applicable Milestone
Deadline (as the same may be extended for Force Majeure and or Tenant Delay as
provided above), Tenant will receive an abatement equal to one (1) day of Base
Rent for each day Landlord is actually delayed beyond such Milestone Deadline in
achieving such Milestone Event, for the first thirty (30) days following the
applicable Milestone Deadline (as so extended). Such abatement shall increase to
one and a half days of Base Rent abatement for each day of such delay that
exceeds thirty (30) days after such Milestone Deadline, and such abatement shall
increase to two days of Base Rent abatement for each day of such delay that
exceeds sixty (60) days











--------------------------------------------------------------------------------




after such Milestone Deadline. The “Delivery Deadline” is the Milestone Deadline
(as the same may be extended for Force Majeure and or Tenant Delay as provided
above) for Substantial Completion. Notwithstanding the foregoing, if Landlord
fails to or is unable to achieve Substantial Completion within ninety (90) days
after the Delivery Deadline, Tenant may elect, as its sole and exclusive remedy,
Tenant hereby waiving any other rights and remedies for such delay, either (i)
to continue to receive an abatement equal to two days of Base Rent for each day
of such delay that exceeds ninety (90) days after the Delivery Deadline, (ii) to
terminate this Lease by providing written notice thereof to Landlord within five
(5) business days after the expiration of such ninety (90) days, or (iii) to
exercise its self-help rights under Section 10.4 by providing written notice
thereof to Landlord within five (5) business days after the expiration of such
ninety (90) days and to receive an abatement of Base Rent from the first day of
delay in achieving Substantial Completion after the Delivery Deadline until the
date Tenant delivers such written notice to Landlord in accordance with the
above. Upon exercise of Tenant’s rights under (ii) or (iii) of the prior
sentence, Landlord shall deliver the Approved Plans and any construction
documents relating thereto, any surveys, any third (3rd) party engineering
reports, and any other site due diligence materials relating to this Lease or
the Property in Landlord’s possession or control to Tenant within three (3)
business days. The abated Base Rent provided for under this Section 1.2 shall
constitute liquidated damages and the sole and exclusive remedy for any such
delay. The parties acknowledge and agree that Tenant’s harm caused by Landlord’s
failure to achieve the Milestone Events listed as #s 4 and 5 on the Milestone
Schedule by the applicable Milestone Deadline (as same may be extended) would be
impossible or very difficult to accurately estimate as of the Effective Date,
and that the liquidated damages are a reasonable estimate of the anticipated or
actual harm that might arise.
4.    Substantial Completion. Section 3.04 of Exhibit B to the Lease is hereby
deleted and the following is substituted in lieu thereof:
“The Premises shall be substantially completed, and Substantial Completion shall
have occurred when the Phase 1 Improvements are substantially complete in
accordance with the Approved Plans, other than Punchlist Items; provided,
however, if and to the extent compliance with the conditions set forth above
would have occurred earlier but for Force Majeure or Tenant Delay, then
compliance with such condition shall be deemed to have occurred on the date it
would have occurred but for Tenant Delay (i.e., Substantial Completion will be
accelerated on a day-for-day basis for each day of Force Majeure or Tenant
Delay).”
5.    Approved Budget. The Final Budget, as amended to reflect certain changes
agreed to by the parties, is attached to this Amendment as Exhibit A.
6.    Approved Plans. The Approved Plans for the Work other than the Tenant
Improvements, as amended to reflect certain changes agreed to by the parties,
are attached to this











--------------------------------------------------------------------------------




Amendment as Exhibit B-1. The Approved Plans for the Tenant Improvements to be
completed by Landlord as part of the Phase I Improvements are attached to this
Amendment as Exhibit B-2.
7.    Milestone Schedule. Exhibit C attached to this Amendment is hereby
incorporated into the Lease as Exhibit G.
8.    TI Allowance. The definition of “TI Allowance” in Exhibit B of the Lease
is hereby deleted and the following is substituted in lieu thereof:
“TI Allowance shall mean a tenant improvement allowance in the amount shown in
the Final Budget to be provided by Landlord and to be used exclusively for
payment of Tenant Improvement Costs, the cost of Tenant’s Extra Work or as
provided in Section 4.01.”
9.    Miscellaneous. This Amendment shall become effective only upon full
execution and delivery of this Amendment by Landlord and Tenant. The Lease, as
modified by this Amendment contains the parties’ entire agreement regarding the
subject matter covered by the Lease and this Amendment and supersedes all prior
correspondence, negotiations, and agreements, if any, whether oral or written,
between the parties concerning such subject matter. Except as modified by this
Amendment, the terms and provisions of the Lease shall remain in full force and
effect, and the Lease, as modified by this Amendment, shall be binding upon and
shall inure to the benefit of the parties hereto, their successors and permitted
assigns.
10.    Counterparts; PDF Signatures. This Amendment may be executed in any
number of counterparts, each of which shall be deemed to be an original
instrument, but all such counterparts together shall constitute one and the same
instrument. Signature and acknowledgment pages, if any, may be detached from the
counterparts and attached to a single copy of this document to physically form
one document. Signatures given by portable document format shall be binding and
effective to the same extent as original signatures.


[Rest of Page Intentionally Left Blank; Signature Page Follows]











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment under seal
as of the Effective Date.


 
LANDLORD:
 
 
 
 
 
HPBB1, LLC,
 
 
a Georgia limited liability company
 
 
 
 
 
 
 
 
By:
/s/ John R. Holder
 
 
 
 
John R. Holder
 
 
 
 
 
President
 
 
 
[Seal]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TENANT:
 
 
 
 
 
 
 
 
BLACKBAUD, INC.,
 
 
a Delaware corporation
 
 
 
 
 
 
 
 
By:
/s/ Jon W. Olson
 
 
Name:
Jon W. Olson
 
 
 
Title:
Sr. Vice President, General Counsel
 
 
 
 
 
 
 
 
[Seal]
 
 
 







[Signature Page to Second Amendment to Lease Agreement]

--------------------------------------------------------------------------------





EXHIBIT A


Final Budget




Project Green - Blackbaud Headquarters
 
Development Closing Budget
 
 
 
 
 
 
 
 
 
 
 
Land Cost
 
 
$
8,981,250


Government Incentive
 
(500,000)


Additional Due Diligence Cost
297,000


Design
 
 
1,265,799


Leasing Commission
 
4,249,635


Impact Fee / Testing
 
350,000


Intangibles / Property Tax
183,585


Project Overhead / Accounting / Legal
434,581


Financing Fees / Loan Interest
2,413,133


Development Fee
 
1,681,014


Project Contingency
 
560,334


Hard Cost (Core & Shell Only)
23,341,820


TI Allowance
 
 
13,900,000


 
 
 
 
 
Total Budget
 
 
$
57,158,151









[Exhibit A to Second Amendment to Lease Agreement]



--------------------------------------------------------------------------------





EXHIBIT B-1


Approved Plans (excluding Tenant Improvements)


The construction document drawings by ASD Architects dated March 17, 2017
incorporated herein by reference.






[Exhibit B to Second Amendment to Lease Agreement]



--------------------------------------------------------------------------------






EXHIBIT B-2


Approved Plans (Tenant Improvements)


The Permit Set drawings by ASD Architects dated March 29th, 2017 incorporated
herein by reference.






[Exhibit B to Second Amendment to Lease Agreement]



--------------------------------------------------------------------------------





EXHIBIT C


Milestone Schedule (to be Exhibit G of Lease)


 
Milestone Event
Milestone Deadline
1.


4th floor elevated slab poured; wall and raised access floor layout so Tenant
upfit can start.


8/1/17
2.


2nd floor IDF/MDF rooms ready for Tenant vendor(s). Landlord to have raised
access floor installed in IDF rooms, walls primed, plywood backerboard
installed, room cleaned, lock on door and power turned on.


12/1/17
3.


Kitchen equipment provided by TI General Contractor installed.


1/23/18
4.


Substantially complete the Premises so as to enable Tenant to install fixtures,
furniture and equipment including modular furniture and obtain temporary
certificate of occupancy that gives Tenant the right to do same (but, for
avoidance of doubt, such certificate of occupancy may not permit Tenant’s use of
the Premises for the purposes set forth in this Lease).




2/1/18
5.


Substantial Completion




3/1/18
6.


Commencement Date


3/1/18









[Exhibit C to Second Amendment to Lease Agreement]

